United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3008
                                   ___________

Darron Dean,                           *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
John Ault, Warden; Scott Stevens,      * Southern District of Iowa.
Counselor; Marty Rung, Unit Manager; *
Iowa Department of Corrections; Dave * [UNPUBLISHED]
DeGrange, Grievance Officer; Roger     *
Larson, Treatment Director; Sheryl     *
Lockwood, Assistant Deputy             *
Director - Eastern Region,             *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: August 28, 2009
                                Filed: August 31, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Iowa inmate Darron Dean appeals the district court’s1 dismissal without
prejudice of his 42 U.S.C. § 1983 action for failure to exhaust administrative


      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
remedies. We reviewed the district court’s fact findings for clear error and its
conclusions of law de novo, and conclude that dismissal was proper for the reasons
stated by the district court. See 42 U.S.C. § 1997e(a) (no action shall be brought with
respect to prison conditions until such administrative remedies as are available are
exhausted); Johnson v. Jones, 340 F.3d 624, 626 (8th Cir. 2003) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-